On this appeal, plaintiff seeks to challenge Special Term’s dismissal of his complaint for failure to comply with the requirements for personal service upon a town as prescribed in CPLR 311 (5). Following the dismissal for lack of personal jurisdiction, plaintiff properly commenced the action by service of a summons and complaint in compliance with the statutorily required procedures. Parenthetically, the properly commenced action has since been dismissed on the grounds that plaintiff lacked standing to sue and that his complaint failed to state a cause of action. In any event, plaintiff’s subsequent commencement of the action by proper service rendered this appeal moot (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707; 100 Hudson Tenants Corp. v Laber, 98 AD2d 692).
*320Appeal dismissed, as moot, without costs. Main, J. P., Casey, Weiss, Levine and Harvey, JJ., concur.